FILE COPY



       In re Michael
     McCrumAppellant/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 21, 2014

                                        No. 04-14-00047-CR

                                    IN RE Michael MCCRUM

                                  Original Mandamus Proceeding1

                                               ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On January 17, 2014, relator filed a petition for writs of mandamus and prohibition.
Relator then filed a supplemental petition and motion for emergency stay on January 21, 2014.
This court is of the opinion that a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party
in interest may file a response to the petition for writs of mandamus and prohibition in this
court no later than January 28, 2014. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

         Relator’s request for emergency stay is GRANTED. Further proceedings in Cause Nos.
2011-CR-11074 and 2011-CR-11075 concerning the State’s motion for contempt and hearing on
the court’s order to show cause are temporarily stayed pending final resolution of the petition
filed in this court.

           It is so ORDERED on January 21st, 2014.                              PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court



1 This proceeding arises out of Cause No. 2011CR11074; 2011CR11075, styled The State of Texas v. Taylor
Rosenbusch, pending in the 226th Judicial District Court, Bexar County, Texas, the Honorable Dick Alcala
presiding.